     Case 2:18-cv-03279-WBS-KJN Document 37 Filed 08/28/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   QUANTUM CAPITAL FUNDING                  No. 2:18-cv-03279 WBS KJN
     CORPORATION, a California
13   corporation,

14                 Plaintiff,                 ORDER RE: REFERRAL OF MATTER
                                              TO MAGISTRATE
15          v.

16   PDI GROUP, INC., a Missouri
     corporation, RG GROUP, LLC, a
17   Missouri limited liability
     company; JOHN F. GEHM, JR., an
18   individual; JOHN F. GEHM, III,
     an individual; and DOES 1
19   through 25, inclusive,

20                 Defendants.

21

22                                 ----oo0oo----

23               On April 29, 2020, the Court granted the motion of

24   Teresa M. Beck and Briana M. Pendergrass to withdraw as counsel

25   for defendants RG Group, LLC, and John F. Gehm, III.          (Docket No.

26   29.)    The Court admonished defendants that under Local Rule

27   183(a), “[a] corporation . . . may appear only by an attorney”

28   and ordered them to retain new counsel within fourteen days to
                                          1
     Case 2:18-cv-03279-WBS-KJN Document 37 Filed 08/28/20 Page 2 of 2

1    proceed through the remainder of litigation.         Id.

2               As of the date of this Order, all defendants, including

3    RG Group, LLC and John F. Gehm, III, have not retained counsel,

4    and are appearing pro se.      Accordingly, pursuant to Local Rule

5    302(c)(21), this case is hereby referred to the assigned

6    magistrate judge, Judge Kendall J. Newman, for all further

7    proceedings consistent with the provisions of the rule.             All

8    pending dates and deadlines, as well as the September 8, 2020

9    hearing date on plaintiff’s Motion to Continue Trial now set

10   before the undersigned are hereby VACATED.

11              IT IS SO ORDERED.

12   Dated:   August 28, 2020

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
